Title: To Thomas Jefferson from Fulwar Skipwith, 28 March 1792
From: Skipwith, Fulwar
To: Jefferson, Thomas


          
            Dear Sir
            Fort Royal M[artini]que 28 March 1792
          
          Soon after my late address from Norfolk I embarked for this Island and have been now some weeks arrived. Government here continuing still without any official communication from their Court touching the reception of a Consul from the United States places me in my former state of suspense; yet whenever the obstacles which keep me out office shall be removed, I shall with pleasure undertake to discharge the duties of my Consulate.
          This as well as the neighbouring french Islands remain in peace. The Ports of this Island alone are shut against Flour from the United States; but the General has lately intimated to me his design of opening  them in a few weeks, on account of the short supplies which have lately arrived and in future may be expected from France.
          For a moment I beg leave to call your Excellencys recollection to a Packet which during my residence in Virginia last Summer I transmitted for Genl. Washington, from M. Behague (Governor of M[artini]que). When in Philadelphia I learned from your Excellency that it had been duly received and given into the General. M. Behague complains that its contents which required a reply must have been unattended to as he has not yet received a sentence in return.—With Esteem I have the honor to remain Your Excellencys Mo Obedient and Mo Hum Servant,
          
            Fulwar Skipwith
          
        